Epes, J.,
concurring: I concur in the conclusions reached by the chief justice in the opinion in this case, because of the fact that under the provisions of the law of Virginia (Code, section 5445, etc.), a lessor, having made a lease to take effect immediately upon termination of an expiring lease, appears to have been left without power or process to himself evict a tenant under the expiring lease, who tortiously holds over on the day succeeding the termination of his lease, and therefore the power to evict being denied by law to the lessor, no covenant to put the new tenant into possession should or can be properly implied.
*380But I am further of the opinion that what is stated to be the English rule in the opinion of the chief justice is the law under the common law, and that in the absence of a statute which by express provision or necessary implication changes this common law, it is the law of Virginia on the subject. If at any time the statutes of Virginia be so amended as to permit the lessor after the moment of the expiration of the prior lease to evict his tenant tortiously holding over under the expiring lease, I am of opinion that the English' rule, the rule of the common law, will again become the law of the land in Virginia.